           Case 1:20-cv-10750-CM Document 8 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AASIR AZZARMI,

                                  Plaintiff,

                      -against-                                    1:20-CV-10750 (CM)

 ANN MARIE DONNELLY; “BO” JOHNSON;                                        ORDER
 MELISSA SALCEDO; DOES 1-10,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated December 23, 2020, and entered on December 30, 2020, the Court

transferred this action to the United States District Court for the Eastern District of New York.

(ECF 5.) On February 16, 2021, Plaintiff, who appears pro se, filed a notice of appeal, as well as

a motion for an extension of time to file a notice of appeal under Rule 4(a)(5) of the Federal

Rules of Appellate Procedure. (ECF 6 & 7.) For the reasons discussed below, the Court denies

the motion as unnecessary.

                                               DISCUSSION
       Normally, a litigant has 30 days from the entry date of the order or judgment he wishes to

challenge to file a notice of appeal. Fed. R. App. P. 4(a)(1)(A). But when any party is a current or

former federal officer sued in his or her official capacity, or in his or her “individual capacity for

an act or omission occurring in connection with duties performed on the United States’ behalf,” a

litigant has 60 days from the entry date of the order or judgment he wishes to challenge to file a

notice of appeal. Fed. R. App. P. 4(a)(1)(B)(iii), (iv). The named defendants in this action are a

United States District Judge and two Deputy United States Marshals. And Plaintiff appears to sue

them in their individual capacities for their acts or omissions performed within the scope of their

federal duties. Thus, Plaintiff had 60 days from December 30, 2020, that is, until March 1, 2021,
            Case 1:20-cv-10750-CM Document 8 Filed 03/11/21 Page 2 of 2




to file a timely notice of appeal. 1 Plaintiff filed a notice of appeal on February 16, 2021. (ECF 7.)

Accordingly, because Plaintiff’s notice of appeal is timely, the Court denies Plaintiff’s motion for

an extension of time to file a notice of appeal as unnecessary.

                                              CONCLUSION

         Plaintiff has consented to electronic service of court documents. (ECF 3.) The Court

denies Plaintiff’s motion for an extension of time to file a notice of appeal (ECF 6) as

unnecessary because Plaintiff’s notice of appeal is timely.

SO ORDERED.

Dated:     March 11, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




1
 Because the last day of that 60-day period actually fell on Sunday, February 28, 2021, the
expiration date of that period was extended to the next court business day, Monday, March 1,
2021. See. Fed. R. App. P. 26(a)(1)(C).

                                                  2
